187 N.J. Super. 351 (1982)
454 A.2d 900
ROBERT TROMBETTA, PLAINTIFF-RESPONDENT,
v.
THE MAYOR AND COMMISSIONERS OF THE CITY OF ATLANTIC CITY, DEFENDANTS-APPELLANTS.
Superior Court of New Jersey, Appellate Division.
Argued October 12, 1982.
Decided November 10, 1982.
Before Judges ARD, KING and McELROY.
Matthew H. Powals, City Solicitor, argued the cause for appellants.
Lewis H. Robertson argued the cause on behalf of respondent (Levy & Robertson, attorneys; Lewis H. Robertson and Robert E. Levy, on the brief.)
PER CURIAM.
The judgment of the Law Division is affirmed for the reasons stated in the opinion of Judge Gruccio at 181 N.J. Super. 203 (Law Div. 1981). See, also, Schad v. Mt. Ephraim, 452 U.S. 61, 101 S.Ct. 2176, 68 L.Ed.2d 671 (1981).